          Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JUSTIN KAUFMAN, as the Wrongful Death
Personal Representative of the Estate of
BEVERLY MODLIN, Deceased,
ROBERT MODLIN, and
SUSAN HINES,

          Plaintiffs,
v.                                                           Case No. 19-CV-00728

UNITED STATES OF AMERICA,

          Defendant.

                  COMPLAINT FOR WRONGFUL DEATH AND NEGLIGENCE

          COME NOW Plaintiffs Justin Kaufman, as the Wrongful Death Personal Representative of

the Estate of Beverly Modlin, Deceased, Robert Modlin, and Susan Hines, by and through their

counsel, VIGIL LAW FIRM, P.A. (Jacob G. Vigil, Esq.), and for their causes of action against

Defendant United States of America hereby state:

                                      NATURE OF THE CASE

          1.      This case arises from the death of 81-year old widow Beverly Modlin, who was

visiting Bandelier National Monument in Los Alamos, New Mexico with her two children on

October 3, 2016, when she was killed by a ponderosa pine tree, measuring seventy (70) feet tall and

six (6) feet in circumference, that fell directly on her in the Amphitheater parking lot. The

ponderosa pine that killed Beverly also injured her son, Plaintiff Robert Modlin. Beverly’s

daughter, Plaintiff Susan Hines, was in the back seat of the family’s rental car when the tree

collapsed killing her mother, injuring her brother, and smashing onto the car in which she was

seated.




                                                   1
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 2 of 21




       2.      Bandelier is directly responsible for Beverly’s wrongful death and Plaintiffs’

injuries. Park rangers, including Bandelier’s Superintendent, were aware that the tree had been

struck by lightning just one week before it fell in the parking lot and had a visible wound that made

it highly likely it would crack at its stem and fall. Park rangers also knew that the tree was located in

a Designated Hazardous Tree Management Zone and posed a direct hazard to park visitors like

Plaintiffs. Nevertheless, Bandelier employees took no steps to abate the danger and remove and/or

remediate the tree in direct violation of Bandelier’s Hazardous Tree Management Plan and other

policies and procedures promulgated by the United States National Park Service.

                                              PARTIES

       3.      At all times relevant to the allegations herein, Plaintiff Justin Kaufman is an attorney

at law and a resident of Santa Fe, County of Santa Fe, New Mexico, and is the Wrongful Death

Personal Representative for the Estate of Beverly Modlin pursuant to provisions of the New Mexico

Wrongful Death Act, NMSA 1978, §§ 41-2-1 et seq.

       4.      At all times relevant to the allegations herein, Plaintiff Robert Modlin is and was a

resident of Wheeling, Cook County, Illinois, and is the son of the decedent, Beverly Modlin.

       5.      At all times relevant to the allegations herein, Plaintiff Susan Hines is and was a

resident of Knoxville, Tennessee, and is the daughter of the decedent, Beverly Modlin.

       6.      At all times relevant to the allegations herein, Defendant United States of America,

through its Department of the Interior (“Interior”), had direct oversight of the National Park Service

(“NPS”) and its monuments, including Bandelier National Monument in Los Alamos, New Mexico

(“Bandelier”) and Wildland Fire Fighting Division, managed by Bandelier, where the incident

alleged in this Complaint occurred. Defendant bears liability under the Federal Tort Claims Act, 28

U.S.C. §§ 1346(b), 2671-2680 (“FTCA”), for any and all negligent acts and omissions alleged




                                                   2
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 3 of 21




herein by federal employees acting in the scope of their employment at Bandelier, including

Interior, NPS, and/or Bandelier employees.

                                 JURISDICTION AND VENUE
       7.      This action arises out of the FTCA, 28 U.S.C. §§ 1346(b), 2671-2680 (“FTCA”), and

the acts and omissions set forth in this Complaint occurred in District of New Mexico.

       8.      Plaintiff Estate of Beverly Modlin, Plaintiff Robert Modlin, and Plaintiff Susan

Hines have exhausted the administrative requirements set forth in 28 U.S.C. § 2675(a) by each

submitting a Standard Form 95, Claim for Damages, Injury or Death based on the facts alleged

within this Complaint and the applicable limitations period, to the United States Department of the

Interior, Office of the Regional Solicitor Southwest Region through the tort claims email address

(doitorts@sol.doi.gov). The claims were received on September 5, 2018 and forwarded by

Bandelier National Monument to the Regional Solicitor's Office, Denver, Colorado, for

adjudication. Because more than six (6) months have passed since the claims were submitted

(September 5, 2018) without receiving a formal denial from the United States Department of the

Interior, Office of the Regional Solicitor Southwest Region, the claims are deemed denied.

       9.      Defendant United States of America is the real party in interest under the provisions

of the FTCA.

       10.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1346(b)(1).

       11.     Venue is proper in this Court pursuant to 28 U.S.C. §1402(b) because the acts and

omissions alleged herein occurred in the District of New Mexico, County of Los Alamos, New

Mexico.




                                                  3
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 4 of 21




                                    GENERAL ALLEGATIONS

       12.     On October 3, 2016, Plaintiffs Robert Modlin and Susan Hines, along with their

mother, decedent Beverly Modlin, were visiting Bandelier. They parked their rental car by the

shuttle stop in the Amphitheater parking lot.

       13.     At approximately 2:30 p.m., Susan, Robert, and Beverly returned to their vehicle.

Susan entered the back seat, and Beverly and Robert stood outside of the vehicle.

       14.     A ponderosa pine tree located in the vicinity of the Amphitheater parking lot then

fell directly on Beverly, Robert, and the rental car containing Susan. Emergency services were

called, and nearby visitors assisted in clearing branches to gain access to Beverly.

       15.     Beverly was not responsive, so Robert attempted resuscitation on Beverly until

paramedics arrived.

       16.     The paramedics attempted to revive Beverly for approximately twenty (20) minutes

but were unsuccessful.

       17.     As a result of being struck by the falling tree, Beverly sustained fatal injuries and

died at the scene.

       18.     In addition, as a result of being struck by the falling tree, Robert sustained injuries

including, but not limited to, a closed head injury, liver laceration, spinal fracture, lung injuries, and

abdominal injuries.

       19.     Robert was transported to Los Alamos Medical Center for treatment.

       20.     On the same day, Bandelier’s Wildland Fire personnel removed the fallen tree from

the parking lot, and cut and chipped it, destroying it forever.




                                                    4
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 5 of 21




        21.     A post-incident investigation was conducted, and a report entitled “Modlin Death

Investigation—Report—Case Incident NP16178999” was written based on the investigation by

Ranger Derek Thompson and Ranger Iftikhar Khan.

        22.     The report was approved by Chief Ranger Dennis Milligan.

        23.     The tree that fell on Robert, Beverly, and the rental vehicle containing Susan was

identified as a large ponderosa pine, reported to have measured approximately seventy (70) feet tall

and twenty-three (23) inches in diameter (six feet in circumference). See Exhibit 1, Modlin Death

Investigation—Report—Case Incident NP16178999, p. 1.

        24.     Previously, on September 16, 2016, the tree that killed Beverly and injured Robert

was struck by lightning during a storm. Id., p. 10.

        25.     On September 22, 2016, Bandelier Interpretative Ranger Geoff Goins discovered

that the ponderosa pine had been struck by lightning. Ranger Goins sent a photo of the tree and a

report to his supervisor, Joanie Budzileni, stating that the ponderosa pine was struck by lightning

and that he believed it caused the power outage Bandelier experienced on September 16, 2016. Id.

        26.     The September 16, 2016 lighting strike was the second time the ponderosa pine tree

had been struck by lightning in a span of five-years. See Exhibit 2, Appendix F, Evaluation of

Bandelier National Monument Tree Failure Incident—USDA Plant Pathologist James Jacobs report,

p. 1.

        27.     After September 22, 2016, at least an additional six Bandelier employees observed

the lightning-struck tree in person and/or had knowledge of it having been struck by lightning. See

Exhibit 1, pp.10-14.

        28.     On September 24, 2016, Bandelier Superintendent Jason Lott also observed the

lightning-struck tree. Id., p. 10.




                                                      5
         Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 6 of 21




         29.    Bandelier has a Hazardous Tree Management Plan, which was enacted in August

2009 by Superintendent Lott to mitigate the danger of hazardous trees. Id., p. 9.

         30.    A hazardous tree is a plant with a significant flaw which, when coupled with a

location in an identified public use area, makes that tree an actual risk. See Exhibit 3, The US Park

Service Hazard Tree Guidelines, Definitions.

         31.    Identification of a hazardous tree is contingent upon the presence of an outwardly

visible defect. See Exhibit 4, excerpts from Bandelier National Monument Hazardous Tree

Management Plan 2.1.

         32.    Bandelier’s Hazardous Tree Management Plan includes a rating system for

inspecting potentially hazardous trees and estimating the probability of failure and the striking of

targets during the time between examinations. Id., p. 15.

         33.    Evaluation of the potential hazardous trees includes assessing (a) the possibility of a

“target” being hit due to its location, and its significance; and (b) severity of defect, the apparent

likelihood of failure, and damage potential, due to size, length, or weight of the falling hazard. Id.,

p. 15.

         34.    On October 4, 2016, Chief Ranger Milligan requested an evaluation of the lightning-

struck tree by USDA Forest Service Pathologist James J. Jacobs. Exhibit 1, p. 12.

         35.    In his report, Mr. Jacobs noted that, based on the image of the tree provided to him

shortly before it fell, the tree bore a significant wound that was likely related to a recent lightning

strike. See Exhibit 2, p. 4.

         36.    Mr. Jacob’s report states, “The wound created by the second and most recent

lightning strike could have caused significant cracking of the stem.” Id.




                                                    6
         Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 7 of 21




        37.     Mr. Jacob’s report further states, “If a significant crack was associated with this new

lightning-caused wound this would have received a hazard tree rating of 6. This rating is the highest

risk rating given to potential hazard trees within Region 3.” See Exhibit 2, p. 4.

        38.     The lightning-struck ponderosa pine met the qualifications of being a hazardous tree.

        39.     The lightning-struck ponderosa pine was located in a designated developed zone of

Bandelier National Monument, between the Amphitheater parking lot and a trail.

        40.     The lightning-struck ponderosa pine was located in one of the Designated Hazardous

Tree Management Zones of Bandelier National Monument. See Exhibit 4, p. 21.

        41.     Ranger Geoff Goins, who discovered the tree on September 22, 2016, reported that

he found “basically logs” on the handicap trail and stated that “[a] tree had been blown apart by

lightning.” See Exhibit 1, pp. 10-11.

        42.     Bandelier maintenance employee Douglas Seekins reported the lightning-struck tree

to his boss, Chief of Maintenance Joseph Gurule. Id., p. 10.

        43.     According to Mr. Seekins, he [Gurule] told him, “I believe I had seen the tree that

got struck by lightning. I thought it was, I noticed a big crack in it,” and that “we’re going to have to

deal with it eventually, like it, you know it’s probably going to die and become a hazard to the

parking lot and the trail.” Id., p. 11.

        44.     In describing the crack in the tree, Mr. Seekins said it “was a large length of the

tree.” Id.

        45.     There was a high likelihood that, due to the tree’s location, it would be struck by

lightning.




                                                    7
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 8 of 21




       46.     There was also a high likelihood that the ponderosa pine would fall due to the

severity of defect, apparent likelihood of failure, and damage potential because of its size, length,

and weight.

       47.     Based on Bandelier’s Hazardous Tree Management Plan’s rating system, the

lightning-struck tree met the criteria for hazardous removal.

       48.     Defendant, through its employees, should have assessed and removed the lightning-

struck ponderosa pine in accordance with Bandelier’s Hazardous Tree Management Plan’s rating

system as soon as it was discovered.

       49.     On the day of the incident, no Bandelier employee had any hazardous tree training.

See Exhibit 5, Response to Serrano FOIA Request #2, p. 1.

       50.     On the day of the incident, Bandelier did not have a hazard tree trainer or a training

curriculum for identifying hazardous trees. Id.

       51.     It was the practice of Bandelier employees to notify Wildland Fire or law

enforcement to have wildland fire sawyers assess hazardous trees for removal. Id.

       52.     Wildland Fire is a division under the management of Bandelier National Monument

as a National Park Service entity. Id.

       53.     Chief of Maintenance Gurule and maintenance employee Seekins discussed

mentioning the lightning-struck tree at a squad meeting during safety topic and informing Bandelier

Fire to address an assessment of the tree. See Exhibit 1, p. 10.

       54.     Upon information and belief, Bandelier never notified the Wildland Fire Department

to assess the lightning-struck tree for removal.

       55.     In violation of its own policies and procedures, Defendant was negligent by failing to

assess, recognize, document, and address the hazardous condition of the lightning-struck tree near




                                                   8
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 9 of 21




the Amphitheater parking lot maintained by Bandelier; failing to warn potential visitors of the site

that the lightning-struck tree presented serious risk of harm or death; failing to provide

precautionary measures for hazardous and unsafe conditions; and failing to comply with the self-

imposed specific and mandatory course of action set forth in Bandelier’s Hazardous Tree

Management Plan provisions including, but not limited to, those found in Exhibit 4, pages 4-8, 11-

17, 20-21, 23-24, and 26-29.

                                            COUNT ONE

                                           Wrongful Death

        56.     Plaintiffs incorporate by reference all the allegations contained above as though fully

set forth at length herein.

        57.     A reasonably prudent person would foresee that failing to assess and remove the

lightning struck ponderosa pine from a high traffic area would involve an unreasonable risk of

injury to the public.

        58.     Defendant had a duty of a reasonably prudent person to assess and remove the

lightning struck ponderosa pine to prevent injury to the public and Plaintiffs.

        59.     Defendant failed to exercise its duty of ordinary care.

        60.     Defendant by and through its agents, employees, and/or representatives breached its

duty to Plaintiffs in the following manners:

                a.      By failing to use ordinary care to keep the premises safe for use by visitors;

                b.      By failing to identify and prevent injuries from recognizable threats to safety

and the health of persons visiting Bandelier National Monument;

                c.      By failing to administer and adequately fulfill the Bandelier National

Monument Hazardous Tree Management Plan;




                                                    9
         Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 10 of 21




                d.      By failing to comply with the Bandelier National Monument Hazardous Tree

Management Plan and the United States Department of the Interior National Park Service policies;

                e.      By failing to designate at least one staff person with the responsibility to

perform or delegate the necessary hazardous tree inspections;

                f.      By failing to properly train staff in hazard tree management;

                g.      By failing to provide adequate guidance, assistance, training, and supervision

relating to the identification and remediation of hazardous trees;

                h.      By failing to retain or assign qualified personnel to provide adequate regional

guidance, technical assistance, training, supervision, and qualified personnel to carry out duties of

inspecting, identifying and remediating known or obvious tree hazards at or near park-designated

developed zones and/or Designated Hazardous Tree Management Zones;

                i.      By failing to conduct appropriate inspections and to document such

inspections of the subject Amphitheater parking lot identified hereinabove to identify hazardous

trees;

                j.      By failing to abate the risk of exposure to hazardous tree conditions or

directly mitigate through physical removal or pruning of the defect;

                k.      By failing to take reasonable action to remove or remediate the known or

obvious risk of serious injury, death or property damage to persons using the Amphitheater parking

lot and nearby trail;

                l.      By failing to warn potential users of the site of the serious risk of harm, death

and/or property damage caused by the lightning struck tree;

                m.      By failing to provide precautionary measures for the hazardous and unsafe

conditions;




                                                   10
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 11 of 21




                n.      By failing to promptly close the area to public entry where a tree having the

highest hazard rating was involved; and

                o.      By failing to provide reasonable public notice that a known highly hazardous

tree problem would not be alleviated in a timely fashion.

        61.     The decisions and actions alleged hereinabove were matters of mandatory

compliance and did not involve a conscious choice, susceptible to policy judgment or involve an

exercise of political, social or economic judgment.

        62.     As a direct and proximate result of Defendant’s negligence, the Estate of Beverly

Modlin suffered damages including but not limited to pain and suffering, wrongful death, the value

of her life, and the mitigating or aggravating circumstances attending the wrongful act or neglect.

        63.     As further direct and proximate result of Defendant’s negligence, the Estate of

Beverly Modlin has suffered damages including the reasonable expenses of the necessary funeral

and burial.

        64.     As further direct and proximate result of Defendant’s negligence, Plaintiff Robert

Modlin suffered emotional distress.

        65.     As further direct and proximate result of Defendant’s negligence, Plaintiff Susan

Hines suffered emotional distress.

                                            COUNT TWO

                                              Negligence

        66.     Plaintiffs incorporate by reference all the allegations contained above as though fully

set forth at length herein.

        67.     Defendant committed multiple violations of self-imposed, specific, and mandatory

obligations.




                                                  11
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 12 of 21




        68.     The National Park Service has policies and directives for managing the National

Park System.

        69.     On the National Park Service website, the National Park Service provides

information regarding “Things to Know” about the National Park Service policy and the Directives

System. See, e.g., Exhibit 6.

        70.     Included in the list of “Things to Know” is a section regarding what is mandatory

and what is merely advice within the National Park Service’s policies and directives.

        71.     “A clear understanding of what is or is not mandatory can be obtained from key

words contained in the various guidance documents (regardless of whether those documents are

policy statements, Director’s Orders, guidelines, manuals, memoranda, etc.). The key words

are: should, may, must, and will. These words are unambiguous; they can mean only one thing.

When we see the words must or will (or must not, will not) used in any guidance document there is

no reason to ask if it is mandatory or not—it is mandatory.” See Exhibit 6, “Things to Know,” #12.

        72.     The Defendant had a duty to use ordinary care to keep the premises safe for use by

its visitors.

        73.     The National Park Service’s Management Policies 2006 require that “the saving of

human life will take precedence over all other management actions as the Park Service strives to

protect human life and provide for injury free visits.” See Exhibit 7, excerpt from National Park

Service Management Policies 2006, § 8.2.5.1 (emphasis added).

        74.     The National Park Service’s Management Policies 2006 also require that the Park

Service “will strive to identify and prevent injuries from recognizable threats to safety and health of

persons” by applying codes, standards, engineering principles, and the guidance contained in

Director’s Orders and their associated reference materials. Id.




                                                  12
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 13 of 21




       75.     “The National Park Service (NPS) and Bandelier have a legal responsibility to

provide for visitor safety and this includes the systematic inspection, monitoring, and mitigation of

potential hazard tree damage to people and property.” See Exhibit 8, Bandelier National Monument

Vegetation Management Plan, Appendix J, Hazard Tree Management Standard Operating

Procedures.

       76.     The Superintendent for Defendant was required to administer the Bandelier’s

Hazardous Tree Management Plan.

       77.     “It is the responsibility of each superintendent, as appropriate, to develop and

implement a hazardous tree management plan as an action plan.” See Exhibit 3, VI.I; Exhibit 4, 3.1.

       78.     “The superintendent must designate at least one staff person with the responsibility

to perform or delegate the necessary inspections.” Exhibit 3, VI.I (emphasis added).

       79.     In August 2009, Bandelier Superintendent Lott created, devised, and generated

Bandelier’s Hazardous Tree Management Plan. See Exhibit 4.

       80.     Upon information and belief, Superintendent Lott did not designate any Bandelier

employee with the responsibility to perform or delegate the necessary inspections for hazardous tree

management.

       81.     Bandelier’s Superintendent had a duty to assure fulfillment of the Hazard Tree

Management Plan and properly train staff in hazard tree management. See Exhibit 3, VI.I.

       82.     “He/she also must assure the adequacy of fulfillment of the plan and address the

needs for changes or updating.” Id. (emphasis added).

       83.     On the day of the incident, no Bandelier employee had any hazardous tree training.

See Exhibit 5, paragraph 5.




                                                  13
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 14 of 21




        84.      On the day of the incident, Bandelier did not have a hazard tree trainer or a training

curriculum for identifying hazardous trees. See Exhibit 5, paragraph 6.

        85.      Under Bandelier’s Hazardous Tree Management Plan, Defendant was required to

inspect every one to two (1-2) years each Designated Hazardous Tree Management Zone, and to

maintain a record of inspections and corrective actions taken. Exhibit 4, 3.7 (Program

Requirements).

        86.      Bandelier’s Hazardous Tree Management Plan lists the Designated Hazardous Tree

Management Zones, which includes the parking lot at the Amphitheater. Exhibit 4, p. 21.

        87.      The lightning-struck tree that fell on Plaintiffs on October 3, 2016 in the

Amphitheater parking lot was located in a Designated Hazardous Tree Management Zone.

        88.      Defendant was required to inspect the lightning-struck tree for abatement or

mitigation. Exhibit 4, 3.8.

        89.      Defendant was required to abate the risk of exposure to hazardous tree conditions or

directly mitigate through physical removal or pruning of the defect to achieve park visitor

protection and hazard reduction objectives. Id.

        90.      Defendant does not have any documents evidencing inspection of the lightning-

struck tree prior to its failure. See Exhibit 5.

        91.      The only documentation evidencing inspection of the lightning-struck tree took place

after the tree failed. Id.

        92.      After September 22, 2016, and before the tree’s failure on October 3, 2016, at least

six Bandelier employees observed the tree in person and/or had knowledge of it having been struck

by lightning, and Superintendent Lott was aware of the existence of the lightning-struck tree.




                                                    14
        Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 15 of 21




        93.    Defendant knew about the lightning-struck tree and did not take any action to abate

the risk of exposure to hazardous tree conditions or directly mitigate through physical removal or

pruning of the defect.

        94.    Defendant had a duty to warn the public about the risk of exposure to the lightning-

struck tree.

        95.    In the event that the inspection of the hazardous tree condition could not be

completed because of insufficient work force, inadequate funding, or some other management

constraint, Defendant was required to ensure public notification about the risk of exposure to known

hazardous conditions. See Exhibit 4, 3.9.

        96.    Defendant was required to provide reasonable public notice that a known highly

hazardous tree problem would not be alleviated in a timely fashion. Id., 3.2.2.

        97.    “Where trees having the highest hazard ratings are potentially involved, prompt

closure of such areas to public entry must be undertaken.” Id., 3.9.

        98.    Defendant was required to abate the risk of exposure to hazardous tree conditions or

directly mitigate through physical removal or pruning of the defect, close the site, and/or warn the

public of the serious risk of injury, death or property damage.

        99.    Defendant knew about the lightning-struck tree before the incident on October 3,

2016, but did not take any action to warn the public of the serious risk or injury, death or property

damage.

        100.   The large, lightning-struck ponderosa pine located adjacent to a trail and the

Amphitheatre parking lot, within the Designated Hazardous Tree Management Zones, was known

by Defendant to create, and it clearly did create, an obvious risk of serious injury, death and/or

property damage.




                                                  15
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 16 of 21




       101.    It was foreseeable that failing to assess and remove the lightning-struck ponderosa

pine from a high traffic area would involve an unreasonable risk of injury and/or death to the public.

       102.    Defendant had a duty to assess and remove the lightning-struck ponderosa pine to

prevent injury to the public and Plaintiffs.

       103.    Defendant failed to exercise ordinary care in its duty.

       104.    Defendant, by and through its agents, employees, and/or representatives, breached its

duty to Plaintiffs in the following manners:

               a.      By failing to use ordinary care to keep the premises safe for use by visitors;

               b.      By failing to identify and prevent injuries from recognizable threats to the

health and safety of persons visiting Bandelier;

               c.      By failing to administer and adequately fulfill the Bandelier’s Hazardous

Tree Management Plan;

               d.      By failing to comply with the Bandelier’s Hazardous Tree Management Plan

and the United States Department of the Interior National Park Service policies;

               e.      By failing to designate at least one staff person with the responsibility to

perform or delegate the necessary hazardous tree inspections;

               f.      By failing to properly train its staff in hazard tree management;

               g.      By failing to provide adequate guidance, assistance, training, and supervision

relating to the identification and remediation of hazardous trees;

               h.      By failing to retain or assign qualified personnel to provide adequate regional

guidance, technical assistance, training, supervision, and qualified personnel to carry out duties of

inspecting, identifying and remediating known or obvious tree hazards at or near park-designated

developed zones and/or Designated Hazardous Tree Management Zones;




                                                   16
         Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 17 of 21




                i.      By failing to conduct appropriate inspections and to document such

inspections of the subject Amphitheater parking lot identified hereinabove to identify hazardous

trees;

                j.      By failing to abate the risk of exposure to hazardous tree conditions or

directly mitigate through physical removal or pruning of the defect;

                k.      By failing to take reasonable action to remove or remediate the known or

obvious risk of serious injury, death or property damage to persons using the Amphitheater parking

lot and nearby trail;

                l.      By failing to warn potential users of the site of the serious risk of harm, death

and/or property damage caused by the lightning-struck tree;

                m.      By failing to provide precautionary measures for the hazardous and unsafe

conditions;

                n.      By failing to promptly close the area to public entry where a tree having the

highest hazard rating was involved; and

                o.      By failing to provide reasonable public notice that a known highly hazardous

tree problem would not be alleviated in a timely fashion.

         105.   The decisions and actions alleged hereinabove were matters of mandatory

compliance and did not involve a conscious choice, susceptible to policy judgment or involve an

exercise of political, social or economic judgment.

         106.   Bandelier’s Wildland Fire Division personnel removed, cut, and chipped the

lightning-struck tree on the day that it fell and struck Plaintiffs. Defendant had control of the tree

and precautionary measures through early removal of the tree prior to the incident were feasible.




                                                   17
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 18 of 21




        107.    As a direct and proximate result of Defendant’s negligence, the Estate of Beverly

Modlin sustained wrongful death damages including, but not limited to, pain and suffering, the

value of her life, and the aggravating circumstances attending the wrongful act or neglect.

        108.    As a further direct and proximate result of Defendant’s negligence, the Estate of

Beverly Modlin also incurred the reasonable expenses of the funeral and burial.

        109.    As a further direct and proximate result of Defendant’s negligence, Plaintiff Robert

Modlin suffered severe physical injuries; reasonable and necessary medical expenses; pain and

suffering; emotional distress in witnessing the traumatic death of his mother, Beverly Modlin; loss

of enjoyment of life; and the nature, extent, and duration of his injuries.

        110.    As a further direct and proximate result of Defendant’s negligence, Plaintiff Susan

Hines experienced personal injuries including pain and suffering, the nature, extent, and duration of

the injuries, as well as emotional distress in witnessing the traumatic death of her mother, Beverly

Modlin.

                                           COUNT THREE

                              Negligent Infliction of Emotional Distress

        111.    Plaintiffs incorporate by reference all the allegations contained above as though fully

set forth at length herein.

        112.    Plaintiffs Robert Modlin and Susan Hines are the son and daughter, respectively, of

the decedent Beverly Modlin. Robert and Susan had a close family relationship with their mother.

        113.    As a result of seeing their mother, Beverly, killed by a seventy (70) foot tall and six

(6) foot circumference ponderosa pine, Robert and Susan suffered severe emotional distress.

        114.    The emotional distress suffered by Plaintiffs was of such an intensity and duration

that no ordinary person would be expected to tolerate it.




                                                   18
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 19 of 21




        115.    Robert and Susan were bystanders who suffered severe emotional distress as a result

of witnessing a sudden, traumatic event that caused the death of their mother, Beverly.

        116.    Plaintiffs Robert and Susan should be compensated for suffering from the severe

emotional shock of witnessing their mother, Beverly Modlin, being killed by a seventy (70) foot tall

and six (6) feet in circumference ponderosa pine.

                                            COUNT FOUR

                                        Spoliation of Evidence

        117.    Plaintiffs incorporate by reference all the allegations contained above as though fully

set forth at length herein.

        118.    On October 3, 2016, just a few hours after the lightning-struck tree fell and killed

Beverly and injured Robert and Susan in the Amphitheater parking lot at Bandelier, Defendant

destroyed the tree by cutting it, chipping it, and removing the fallen tree from the area.

        119.    Defendant knew, or should have known, that there was the potential for a lawsuit

when it destroyed and disposed of the tree.

        120.    Defendant disposed of, destroyed, mutilated or significantly altered potential

evidence.

        121.    By its conduct, Defendant’s sole intent was to disrupt or defeat a potential lawsuit.

        122.    The destruction and disposal of the lightning-struck tree happened without a

reasonable explanation, leading to the conclusion that the destroyed tree would be unfavorable to

Defendant.

        123.    The destruction or alteration of the lightning-struck tree could result in Plaintiffs’

inability to prove their case;




                                                    19
         Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 20 of 21




         124.   Plaintiffs suffered damages as a result of the destruction or alteration of the lightning

struck tree that failed.

                                               DAMAGES

         125.   Plaintiffs reallege and incorporate by reference all statements and allegations set

forth above.

         126.   As a direct and proximate result of the negligent or wrongful acts and/or omissions

of Defendant set forth above, Plaintiffs incurred and seek the following general and special

damages, including damages for wrongful death, all in excess of the jurisdictional limit of this

Court:

            (a) Pain and suffering, past and future;

            (b) Emotional distress, past and future;

            (c) Reasonable and necessary medical treatment and services;

            (d) Funeral and burial expenses;

            (e) Loss of enjoyment of life;

            (f) The nature, extent, and duration of Plaintiffs’ injuries;

            (g) The value of Beverly’s life;

            (h) The aggravating circumstances attending the wrongful acts and neglect of

                Defendant;

            (i) And all other damages the Court deems just and proper.

         WHEREFORE, Plaintiffs pray for and demand an award to be fixed by the Court in a

reasonable amount. Plaintiffs ask for all damages that are fair and just, in an amount supported by

the allegations in this Complaint and the evidence adduced at trial. Additionally, Plaintiffs ask for




                                                   20
       Case 1:19-cv-00728-KWR-JFR Document 1 Filed 08/08/19 Page 21 of 21




the costs of this action, reasonable attorney’s fees, and post-judgment interest as provided by law,

and for all such other relief to which they are legally entitled and as this Court deems appropriate.

                                                       Respectfully submitted,

                                                       /s/ Jacob G. Vigil
                                                       Jacob G. Vigil, Esq.
                                                       VIGIL LAW FIRM, P.A.
                                                       2014 Central Ave, SW
                                                       Albuquerque, NM 87104
                                                       (505) 243-1706
                                                       jake@zlaws.com
                                                       Attorney for Plaintiffs




                                                         Z:\CLIENTS\Modlin, EO Beverly\Pleadings\Complaint\2019.08.06
                                                                                                  Complaint V3.Docx




                                                  21
